279 F.2d 817
W. W. CHAMBERS COMPANY, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 15472.
United States Court of Appeals District of Columbia Circuit.
Argued May 25, 1960.
Decided June 16, 1960.

Mr. Thomas B. Scott, Washington, D. C., for petitioner.
Mr. William J. Avrutis, Atty., National Labor Relations Board, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Messrs. Dominick L. Manoli, Associate Gen. Counsel, National Labor Relations Board, Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, and Miss Fannie M. Boyls, Atty., National Labor Relations Board, were on the brief, for respondent. Messrs. Thomas J. McDermott, Associate Gen. Counsel, and Russell Specter, Atty., National Labor Relations Board, also entered appearances for respondent.
Before EDGERTON, FAHY, and DANAHER, Circuit Judges.
PER CURIAM.


1
W. W. Chambers Co., Inc. asks us to set aside, and the National Labor Relations Board asks us to enforce, an order of the Board. The Board has jurisdiction because the Company's undertaking business is "within the District of Columbia". 29 U.S.C.A. § 152(6).


2
The Board found that the Company had engaged in unfair labor practices of two sorts; discriminatorily discharging employees Crase and Morrison, and coercively interrogating employees, in violation of the National Labor Management Relations Act, 29 U.S.C.A. §§ 158(a) (3) and 158(a) (1). The Board ordered the Company to cease and desist from discharging or discriminating against employees because of union activities, from interrogating employees in a manner constituting interference with their rights under the Act, and from interfering with or coercing them in any other manner in the exercise of their rights under the Act. The order also required the Company to reinstate Crase and Morrison with back pay and to post appropriate notices. Substantial evidence supports the findings and the findings support the order. The order will be enforced.